      Case 8-17-77510-ast         Doc 71       Filed 12/05/19    Entered 12/05/19 17:09:49



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF NEW YORK


       In re: OFSIE, BRIAN                                          §   Case No. 8-17-77510-AST
                                                                    §
                                                                    §
   Debtor(s)                                                        §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         R. KENNETH BARNARD, ESQ., chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $1,858,765.51                      Assets Exempt: $535,511.51
 (without deducting any secured claims)
 Total Distribution to Claimants:$199,109.37         Claims Discharged
                                                     Without Payment: $56,960,657.54

 Total Expenses of Administration:$50,890.63


         3) Total gross receipts of $    250,000.00 (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2 ), yielded net receipts of $250,000.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
      Case 8-17-77510-ast             Doc 71       Filed 12/05/19          Entered 12/05/19 17:09:49




                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00              $0.00              $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00          51,240.63         51,240.63          50,890.63

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                  8,383.89          13,325.20          13,325.20         13,325.20
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                 49,276,352.54       9,128,289.26       9,128,289.26        185,784.17

                                       $49,284,736.43      $9,192,855.09      $9,192,855.09       $250,000.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on December 05, 2017.
  The case was pending for 24 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 11/19/2019                 By: /s/R. KENNETH BARNARD, ESQ.
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 8-17-77510-ast                Doc 71        Filed 12/05/19            Entered 12/05/19 17:09:49




                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                            UNIFORM                                $ AMOUNT
              DESCRIPTION
                                                                                           TRAN. CODE 1                            RECEIVED
     Fraudulent conveyance/ equitable ownership claim                                      1241-000                                 250,000.00


    TOTAL GROSS RECEIPTS                                                                                                           $250,000.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                            UNIFORM                                $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                           TRAN. CODE                                 PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                 $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED                CLAIMS                 CLAIMS             CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form             ASSERTED               ALLOWED              PAID
                                                       CODE                6D)
 NOTFILED         Chrysler Financial                   4110-000                     0.00          N/A                    N/A                       0.00


    TOTAL SECURED CLAIMS                                                          $0.00                  $0.00            $0.00                   $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                  CLAIMS                 CLAIMS             CLAIMS
                                                       TRAN.
                                                                      SCHEDULED               ASSERTED               ALLOWED              PAID
                                                       CODE
 Trustee Compensation - R. KENNETH BARNARD,                 2100-000            N/A                   15,750.00        15,750.00           15,750.00
 ESQ.
 Trustee Expenses - R. KENNETH BARNARD,                     2200-000            N/A                     307.60           307.60                  307.60
 ESQ.
 Attorney for Trustee Fees (Trustee Firm) -                 3110-000            N/A                   33,610.50        33,610.50           33,610.50
 LAW OFFICES OF R. KENNETH BARNARD
 Other - Prager Metis CPA's, LLC                            3410-000            N/A                     350.00           350.00                    0.00

 Other - Rabobank, N.A.                                     2600-000            N/A                     359.58           359.58                  359.58




UST Form 101-7-TDR (10/1/2010)
              Case 8-17-77510-ast        Doc 71       Filed 12/05/19           Entered 12/05/19 17:09:49


 Other - Rabobank, N.A.                      2600-000            N/A                    191.50        191.50       191.50

 Other - Rabobank, N.A.                      2600-000            N/A                    225.52        225.52       225.52

 Other - International Sureties, Ltd         2300-000            N/A                     95.93         95.93        95.93

 Accountant for Trustee Fees (Trustee Firm) 3310-000             N/A                    350.00        350.00       350.00
 - Prager Metis CPA's, LLC
 TOTAL CHAPTER 7 ADMIN. FEES                               N/A                    $51,240.63      $51,240.63    $50,890.63
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                         UNIFORM
    PAYEE                                              CLAIMS                 CLAIMS              CLAIMS       CLAIMS
                                          TRAN.
                                                      SCHEDULED              ASSERTED            ALLOWED        PAID
                                          CODE
                                                    None

 TOTAL PRIOR CHAPTER ADMIN.                                N/A                          $0.00         $0.00         $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                         UNIFORM       CLAIMS                 CLAIMS
   CLAIM                                              SCHEDULED              ASSERTED             CLAIMS       CLAIMS
    NO.           CLAIMANT                TRAN.         (from Form          (from Proofs of      ALLOWED        PAID
                                          CODE              6E)                  Claim)
      7P    Pennsylvania Department of   5800-000                499.61                 475.20        475.20       475.20
            Revenue
     19P    Ifraz Illyas                 5300-000                    0.00            6,425.00       6,425.00      6,425.00

     20P    Mohamed Imran Ilyas          5300-000          N/A                       6,425.00       6,425.00      6,425.00

 NOTFILED   GA Dept of Revenue           5200-000                 70.68           N/A                 N/A             0.00

 NOTFILED   NYS                          5200-000             7,813.60            N/A                 N/A             0.00

 TOTAL PRIORITY UNSECURED                                    $8,383.89            $13,325.20      $13,325.20    $13,325.20
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                         UNIFORM       CLAIMS                 CLAIMS
   CLAIM                                              SCHEDULED              ASSERTED             CLAIMS       CLAIMS
    NO.           CLAIMANT                TRAN.         (from Form          (from Proofs of      ALLOWED        PAID
                                          CODE              6F)                  Claim)
      1     LAURIE KING                  7100-000                    0.00            6,258.39       6,258.39       127.39

      2     MONIQUE DOYLE                7100-000                    0.00            7,083.15       7,083.15       144.17

      3     TL GCP Owner LLC             7100-000           226,272.17            259,105.03      259,105.03      5,273.71

      4     Capital One Bank (USA), N.A. 7100-000            31,743.71             34,270.65       34,270.65       697.53

      5     Department Stores National   7100-000             1,929.00               2,110.05       2,110.05        42.95
            Bank
      6     BMW Financial Services NA,   7100-000             6,139.49               6,139.49       6,139.49       124.96
            LLC


UST Form 101-7-TDR (10/1/2010)
              Case 8-17-77510-ast        Doc 71     Filed 12/05/19    Entered 12/05/19 17:09:49


      7U    U.S. Bankruptcy Court -      7100-001      N/A                    32.26         32.26          0.66
            Pennsylvania Department of
      8     American Express Travel      7100-000      N/A               79,120.25      79,120.25      1,610.38
            Related Services Company,
      9     Santander Bank, ATTN: J.     7100-000      N/A             5,748,110.30   5,748,110.30   116,994.56
            Thomas
     10     MELISSA LEE JEDLICKA         7100-000      1,000,000.00     300,000.00     300,000.00      6,106.07

     11     The Money Source Inc.        7100-000      N/A              417,839.00     417,839.00      8,504.51

     12     1610 Richmond Road           7100-000      N/A              N/A                  0.00          0.00

     13     BRIAN CHERNEGA               7100-000      N/A               88,414.40      88,414.40      1,799.55

     14     JOHN DIFIORE                 7100-000      N/A               19,225.10      19,225.10       391.30

     15     SHIELDS FUNDING CORP.        7100-000      N/A                5,586.66       5,586.66       113.71

     16     WILLIAM MAIER III            7100-000              0.00      22,000.00      22,000.00          0.00

     17     Great American Insurance     7100-000      N/A             1,804,333.64   1,804,333.64    36,724.63
            Company
     18     Great American Insurance     7100-000      N/A              220,666.36     220,666.36      4,491.35
            Company
     19U    Ifraz Illyas                 7100-000      N/A               15,887.00      15,887.00       323.36

     20U    Mohamed Imran Ilyas          7100-000              0.00      91,659.75      91,659.75      1,865.60

 NOTFILED   IBM Credit LLC C/O Anes      7100-000       209,713.69      N/A                N/A             0.00
            Friedman, et al
 NOTFILED   Grimaldy Lora                7100-000              0.00     N/A                N/A             0.00

 NOTFILED   Great American Ins Co        7100-000      2,025,000.00     N/A                N/A             0.00

 NOTFILED   Glen Lemeshev                7100-000              0.00     N/A                N/A             0.00

 NOTFILED   GM Financial                 7100-000         1,804.00      N/A                N/A             0.00

 NOTFILED   DiFiore, Chernega, Shield    7100-000       113,226.16      N/A                N/A             0.00
            c/o Finkelstein Filler LP
 NOTFILED   David Terezo                 7100-000              0.00     N/A                N/A             0.00

 NOTFILED   De Lage Landen Finan c/o     7100-000         3,241.87      N/A                N/A             0.00
            McCarthy Burgers
 NOTFILED   Dovid Faska                  7100-000              0.00     N/A                N/A             0.00

 NOTFILED   Edward Sypher                7100-000              0.00     N/A                N/A             0.00

 NOTFILED   Edward Bohm                  7100-000              0.00     N/A                N/A             0.00

 NOTFILED   GM Financial                 7100-000        85,550.23      N/A                N/A             0.00

 NOTFILED   Fanny Fujols                 7100-000              0.00     N/A                N/A             0.00

 NOTFILED   Frontier/Wunerlich c/o       7100-000      1,200,000.00     N/A                N/A             0.00
            Goldsmith Assoc
 NOTFILED   Glassfish Emerg Physican     7100-000            675.00     N/A                N/A             0.00

 NOTFILED   Western Surety Co. c/o CNA   7100-000       216,216.20      N/A                N/A             0.00
            Surety
 NOTFILED   JP Morgan Chase              7100-000       106,428.00      N/A                N/A             0.00

 NOTFILED   Pensco Trust FBO Joseph      7100-000              0.00     N/A                N/A             0.00
            Giampietro, IRA
 NOTFILED   Northwell Health Labs        7100-000             60.00     N/A                N/A             0.00

 NOTFILED   ProHealth Care Assoc.        7100-000            160.00     N/A                N/A             0.00




UST Form 101-7-TDR (10/1/2010)
              Case 8-17-77510-ast       Doc 71     Filed 12/05/19     Entered 12/05/19 17:09:49


 NOTFILED   Raymond James c/o Nixon     7100-000        507,845.00       N/A                   N/A             0.00
            Peabody, LLP
 NOTFILED   Raymond Figarola            7100-000               0.00      N/A                   N/A             0.00

 NOTFILED   The Money Source Inc. c/o   7100-000     35,000,000.00       N/A                   N/A             0.00
            Goner & Assoc. PC
 NOTFILED   Santander Bank              7100-000      6,591,210.54       N/A                   N/A             0.00

 NOTFILED   Northpionte Bank c/o        7100-000      1,213,894.99       N/A                   N/A             0.00
            Plunkett Cooney
 NOTFILED   Nichole Guthneck            7100-000               0.00      N/A                   N/A             0.00

 NOTFILED   NorthShore LIJ c/o PCB      7100-000             262.11      N/A                   N/A             0.00

 NOTFILED   Danny Bertolini             7100-000               0.00      N/A                   N/A             0.00

 NOTFILED   Wells Fargo                 7100-000         27,364.00       N/A                   N/A             0.00

 NOTFILED   Yesenia Fuentes             7100-000               0.00      N/A                   N/A             0.00

 NOTFILED   Markotsis & Lieberman, PC   7100-000             450.00      N/A                   N/A             0.00

 NOTFILED   Loan Logistics              7100-000         16,797.33       N/A                   N/A             0.00

 NOTFILED   Michael Guthneck            7100-000               0.00      N/A                   N/A             0.00

 NOTFILED   Matthew Voss                7100-000               0.00      N/A                   N/A             0.00

 NOTFILED   Keith Gough                 7100-000               0.00      N/A                   N/A             0.00

 NOTFILED   Christina Krug              7100-000               0.00      N/A                   N/A             0.00

 NOTFILED   Chase Sapphire Card         7100-000         20,313.00       N/A                   N/A             0.00

 NOTFILED   Chase Business c/o Altran   7100-000         24,227.16       N/A                   N/A             0.00
            Financial LP
 NOTFILED   CityMD Urgent Care          7100-000             165.48      N/A                   N/A             0.00

 NOTFILED   Christopher Shields         7100-000          5,355.00       N/A                   N/A             0.00

 NOTFILED   Credit Plus                 7100-000         40,000.00       N/A                   N/A             0.00

 NOTFILED   Community Rescue Squad      7100-000             150.00      N/A                   N/A             0.00

 NOTFILED   Chase Amazon Card           7100-000          5,158.41       N/A                   N/A             0.00

 NOTFILED   Carlos Rosario              7100-000               0.00      N/A                   N/A             0.00

 NOTFILED   American Express            7100-000         95,000.00       N/A                   N/A             0.00

 NOTFILED   Amy Lazo                    7100-000               0.00      N/A                   N/A             0.00

 NOTFILED   Bank United NA Attn: D.     7100-000               0.00      N/A                   N/A             0.00
            Michael Dunigan
 NOTFILED   Andrew Michael              7100-000               0.00      N/A                   N/A             0.00

 NOTFILED   Capital One                 7100-000        500,000.00       N/A                   N/A             0.00

 NOTFILED   Beatrice Bohm               7100-000               0.00      N/A                   N/A             0.00

 NOTFILED   Damien Quinn c/o CaraCastle 7100-000               0.00      N/A                   N/A             0.00
            Partners
            William Maier III           7100-000       N/A                     447.78         447.78        447.78

 TOTAL GENERAL UNSECURED                            $49,276,352.54    $9,128,289.26     $9,128,289.26   $185,784.17
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                       Case 8-17-77510-ast                       Doc 71            Filed 12/05/19                Entered 12/05/19 17:09:49


                                                                                                                                                                             Exhibit 8


                                                                                  Form 1                                                                                     Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 8-17-77510-AST                                                               Trustee:        (520840)     R. KENNETH BARNARD, ESQ.
Case Name:        OFSIE, BRIAN                                                            Filed (f) or Converted (c): 12/05/17 (f)
                                                                                          §341(a) Meeting Date:        01/10/18
Period Ending: 11/19/19                                                                   Claims Bar Date:             04/30/18

                                  1                                       2                           3                      4                    5                      6

                     Asset Description                               Petition/              Estimated Net Value         Property             Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                 Unscheduled         (Value Determined By Trustee,   Abandoned             Received by       Administered (FA)/
                                                                      Values              Less Liens, Exemptions,      OA=§554(a)             the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                 Remaining Assets

 1        Cash                                                                 25.00                         0.00                                       0.00                     FA

 2        Bank of America- Acct                                               356.51                         0.00                                       0.00                     FA

 3        JP Morgan Chase Checking acct                                         0.00                         0.00                                       0.00                     FA

 4        Furniture-Debtor's Residence                                    3,000.00                           0.00                                       0.00                     FA

 5        Electronics-Debtor's Residence                                  2,000.00                           0.00                                       0.00                     FA

 6        Clothing-Debtor's Residence                                         200.00                         0.00                                       0.00                     FA

 7        Watch (Lockman)-Debtor's Residence                                  500.00                         0.00                                       0.00                     FA

 8        Glock 19 Gen4 9MM and Smith & Weson Sheild                          400.00                         0.00                                       0.00                     FA
          9MM-D

 9        Guardian- Whole Life Policy                                   101,386.00                           0.00                                       0.00                     FA

10        Axa Financial-Term Life Ins.                                          0.00                         0.00                                       0.00                     FA

11        Ret. or Pension Acct.: JP Morgan Chase                        475,146.00                           0.00                                       0.00                     FA

12        Ret. or Pension Acct.: JP Morgan                               25,752.00                           0.00                                       0.00                     FA

13        2017 Jeep Rubicon, 950 miles, Leased                                  0.00                         0.00                                       0.00                     FA

14        Fraudulent conveyance/ equitable ownership claim (u)                  0.00                  100,000.00                                 250,000.00                      FA

15        Commissions owed from Vanguard Funding                      1,250,000.00                           0.00                                       0.00                     FA

 15      Assets      Totals (Excluding unknown values)               $1,858,765.51                   $100,000.00                               $250,000.00                    $0.00



      Major Activities Affecting Case Closing:

                  The Trustee has entered into a settlement of fraudulent conveyance claims. TFR filed 4/9/19.

      Initial Projected Date Of Final Report (TFR):      December 31, 2019                  Current Projected Date Of Final Report (TFR):       April 9, 2019 (Actual)




                                                                                                                                            Printed: 11/19/2019 11:47 AM      V.14.60
                        Case 8-17-77510-ast                    Doc 71           Filed 12/05/19                   Entered 12/05/19 17:09:49


                                                                                                                                                                                 Exhibit 9


                                                                                 Form 2                                                                                          Page: 1

                                                       Cash Receipts And Disbursements Record
Case Number:        8-17-77510-AST                                                                   Trustee:            R. KENNETH BARNARD, ESQ. (520840)
Case Name:          OFSIE, BRIAN                                                                     Bank Name:          Mechanics Bank
                                                                                                     Account:            ******4266 - Checking Account
Taxpayer ID #: **-***0748                                                                            Blanket Bond:       $69,289,805.00 (per case limit)
Period Ending: 11/19/19                                                                              Separate Bond: N/A

   1            2                           3                                      4                                                 5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction                   T-Code              $                  $       Account Balance
07/30/18      {14}       Lester & Associates PC             Payment received under the stipulation              1241-000           250,000.00                            250,000.00
08/31/18                 Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        359.58   249,640.42
09/28/18                 Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        191.50   249,448.92
10/31/18                 Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        225.52   249,223.40
01/10/19      101        International Sureties, Ltd        BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                         95.93   249,127.47
                                                            BALANCE AS OF 01/10/2019 FOR CASE
                                                            #817-77510, Bond # 016027942
06/12/19                 Transition Transfer Debit                                                              9999-000                                 249,127.47                 0.00

                                                                                 ACCOUNT TOTALS                                    250,000.00            250,000.00                $0.00
                                                                                        Less: Bank Transfers                              0.00           249,127.47
                                                                                 Subtotal                                          250,000.00                   872.53
                                                                                        Less: Payments to Debtors                                                 0.00
                                                                                 NET Receipts / Disbursements                     $250,000.00                  $872.53




{} Asset reference(s)                                                                                                                         Printed: 11/19/2019 11:47 AM        V.14.60
                        Case 8-17-77510-ast                   Doc 71           Filed 12/05/19                    Entered 12/05/19 17:09:49


                                                                                                                                                                                 Exhibit 9


                                                                                 Form 2                                                                                          Page: 2

                                                   Cash Receipts And Disbursements Record
Case Number:        8-17-77510-AST                                                                 Trustee:              R. KENNETH BARNARD, ESQ. (520840)
Case Name:          OFSIE, BRIAN                                                                   Bank Name:            United Bank
                                                                                                   Account:              ********1702 - Checking Account
Taxpayer ID #: **-***0748                                                                          Blanket Bond:         $69,289,805.00 (per case limit)
Period Ending: 11/19/19                                                                            Separate Bond: N/A

   1            2                         3                                        4                                                   5                   6                 7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction                   T-Code              $                  $       Account Balance
06/12/19                 Transfer from 0061 to 1702        Transfer from 0061 to 1702                          9999-000            249,127.47                            249,127.47
06/21/19     10102       LAW OFFICES OF R. KENNETH         Dividend paid 100.00% on $33,610.50,                3110-000                                    33,610.50     215,516.97
                         BARNARD                           Attorney for Trustee Fees (Trustee Firm);
                                                           Reference:
06/21/19     10103       Prager Metis CPA's, LLC           Dividend paid 100.00% on $350.00,                   3410-000                                        350.00    215,166.97
                                                           Accountant for Trustee Fees (Other Firm);
                                                           Reference:
                                                           Stopped on 09/10/19
06/21/19     10104       Ifraz Illyas                      Dividend paid 100.00% on $6,425.00; Claim#          5300-000                                     6,425.00     208,741.97
                                                           19P; Filed: $6,425.00; Reference:
06/21/19     10105       Mohamed Imran Ilyas               Dividend paid 100.00% on $6,425.00; Claim#          5300-000                                     6,425.00     202,316.97
                                                           20P; Filed: $6,425.00; Reference:
06/21/19     10106       Pennsylvania Department of        Dividend paid 100.00% on $475.20; Claim#            5800-000                                        475.20    201,841.77
                         Revenue                           7P; Filed: $475.20; Reference:
06/21/19     10107       LAURIE KING                       Dividend paid 2.03% on $6,258.39; Claim# 1;         7100-000                                        127.39    201,714.38
                                                           Filed: $6,258.39; Reference:
06/21/19     10108       MONIQUE DOYLE                     Dividend paid 2.03% on $7,083.15; Claim# 2;         7100-000                                        144.17    201,570.21
                                                           Filed: $7,083.15; Reference:
06/21/19     10109       TL GCP Owner LLC                  Dividend paid 2.03% on $259,105.03; Claim#          7100-000                                     5,273.71     196,296.50
                                                           3; Filed: $259,105.03; Reference:
06/21/19     10110       Capital One Bank (USA), N.A.      Dividend paid 2.03% on $34,270.65; Claim#           7100-000                                        697.53    195,598.97
                                                           4; Filed: $34,270.65; Reference:
06/21/19     10111       Department Stores National Bank   Dividend paid 2.03% on $2,110.05; Claim# 5;         7100-000                                         42.95    195,556.02
                                                           Filed: $2,110.05; Reference:
06/21/19     10112       BMW Financial Services NA, LLC    Dividend paid 2.03% on $6,139.49; Claim# 6;         7100-000                                        124.96    195,431.06
                                                           Filed: $6,139.49; Reference:
06/21/19     10113       American Express Travel Related   Dividend paid 2.03% on $79,120.25; Claim#           7100-000                                     1,610.38     193,820.68
                         Services Company,                 8; Filed: $79,120.25; Reference:
06/21/19     10114       Santander Bank, ATTN: J. Thomas   Dividend paid 2.03% on $5,748,110.30;               7100-000                                116,994.56            76,826.12
                                                           Claim# 9; Filed: $5,748,110.30; Reference:
06/21/19     10115       MELISSA LEE JEDLICKA              Dividend paid 2.03% on $300,000.00; Claim#          7100-000                                     6,106.07         70,720.05
                                                           10; Filed: $300,000.00; Reference:
06/21/19     10116       The Money Source Inc.             Dividend paid 2.03% on $417,839.00; Claim#          7100-000                                     8,504.51         62,215.54
                                                           11; Filed: $417,839.00; Reference:
06/21/19     10117       BRIAN CHERNEGA                    Dividend paid 2.03% on $88,414.40; Claim#           7100-000                                     1,799.55         60,415.99
                                                           13; Filed: $88,414.40; Reference:
06/21/19     10118       JOHN DIFIORE                      Dividend paid 2.03% on $19,225.10; Claim#           7100-000                                        391.30        60,024.69
                                                           14; Filed: $19,225.10; Reference:
06/21/19     10119       SHIELDS FUNDING CORP.             Dividend paid 2.03% on $5,586.66; Claim#            7100-000                                        113.71        59,910.98

                                                                                                       Subtotals :                $249,127.47         $189,216.49
{} Asset reference(s)                                                                                                                         Printed: 11/19/2019 11:47 AM        V.14.60
                        Case 8-17-77510-ast                   Doc 71              Filed 12/05/19                Entered 12/05/19 17:09:49


                                                                                                                                                                                 Exhibit 9


                                                                                  Form 2                                                                                         Page: 3

                                                   Cash Receipts And Disbursements Record
Case Number:        8-17-77510-AST                                                                  Trustee:            R. KENNETH BARNARD, ESQ. (520840)
Case Name:          OFSIE, BRIAN                                                                    Bank Name:          United Bank
                                                                                                    Account:            ********1702 - Checking Account
Taxpayer ID #: **-***0748                                                                           Blanket Bond:       $69,289,805.00 (per case limit)
Period Ending: 11/19/19                                                                             Separate Bond: N/A

   1            2                            3                                     4                                                  5                   6                  7

 Trans.     {Ref #} /                                                                                                           Receipts          Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction                  T-Code              $                    $       Account Balance
                                                           15; Filed: $5,586.66; Reference:
06/21/19     10120       WILLIAM MAIER III                 Dividend paid 2.03% on $22,000.00; Claim#           7100-000                                       447.78         59,463.20
                                                           16; Filed: $22,000.00; Reference:
                                                           Stopped on 07/24/19
06/21/19     10121       Great American Insurance Company Dividend paid 2.03% on $1,804,333.64;                7100-000                                   36,724.63          22,738.57
                                                           Claim# 17; Filed: $1,804,333.64; Reference:
06/21/19     10122       Great American Insurance Company Dividend paid 2.03% on $220,666.36; Claim#           7100-000                                    4,491.35          18,247.22
                                                           18; Filed: $220,666.36; Reference:
06/21/19     10123       Ifraz Illyas                      Dividend paid 2.03% on $15,887.00; Claim#           7100-000                                       323.36         17,923.86
                                                           19U; Filed: $15,887.00; Reference:
06/21/19     10124       Mohamed Imran Ilyas               Dividend paid 2.03% on $91,659.75; Claim#           7100-000                                    1,865.60          16,058.26
                                                           20U; Filed: $91,659.75; Reference:
06/21/19     10125       R. KENNETH BARNARD, ESQ.          COMBINED CHECK FOR TRUSTEE                                                                     16,057.60                 0.66
                                                           COMPENSATION, EXPENSES AND
                                                           INTEREST
                                                              Dividend paid 100.00%             15,750.00      2100-000                                                             0.66
                                                              on $15,750.00; Claim# ;
                                                              Filed: $15,750.00
                                                              Dividend paid 100.00%               307.60       2200-000                                                             0.66
                                                              on $307.60; Claim# ;
                                                              Filed: $307.60
06/21/19     10126       U.S. Bankruptcy Court             COMBINED SMALL CHECK                                7100-001                                         0.66                0.00
07/24/19     10120       WILLIAM MAIER III                 Dividend paid 2.03% on $22,000.00; Claim#           7100-000                                       -447.78             447.78
                                                           16; Filed: $22,000.00; Reference:
                                                           Stopped: check issued on 06/21/19
07/30/19     10127       William Maier III                 Dividened paid 2.03% on $22,000.00 Claim            7100-000                                       447.78                0.00
                                                           #16
                                                           Stopped on 08/28/19
08/28/19     10127       William Maier III                 Dividened paid 2.03% on $22,000.00 Claim            7100-000                                       -447.78             447.78
                                                           #16
                                                           Stopped: check issued on 07/30/19
09/03/19     10128       William Maier III                 Dividened paid 2.03% on $22,000.00, claim           7100-000                                       447.78                0.00
                                                           #16
09/10/19     10103       Prager Metis CPA's, LLC           Dividend paid 100.00% on $350.00,                   3410-000                                       -350.00             350.00
                                                           Accountant for Trustee Fees (Other Firm);
                                                           Reference:
                                                           Stopped: check issued on 06/21/19
09/16/19     10129       Prager Metis CPA's, LLC           Dividend paid 100.00% on $350.00,                   3310-000                                       350.00                0.00
                                                           Accountant for Trustee Fees (Other Firm);

                                                                                                     Subtotals :                          $0.00       $59,910.98
{} Asset reference(s)                                                                                                                         Printed: 11/19/2019 11:47 AM        V.14.60
                        Case 8-17-77510-ast                  Doc 71        Filed 12/05/19                 Entered 12/05/19 17:09:49


                                                                                                                                                                          Exhibit 9


                                                                            Form 2                                                                                        Page: 4

                                                Cash Receipts And Disbursements Record
Case Number:        8-17-77510-AST                                                           Trustee:            R. KENNETH BARNARD, ESQ. (520840)
Case Name:          OFSIE, BRIAN                                                             Bank Name:          United Bank
                                                                                             Account:            ********1702 - Checking Account
Taxpayer ID #: **-***0748                                                                    Blanket Bond:       $69,289,805.00 (per case limit)
Period Ending: 11/19/19                                                                      Separate Bond: N/A

   1            2                        3                                    4                                                5                   6                  7

 Trans.     {Ref #} /                                                                                                    Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction              T-Code              $                    $       Account Balance
                                                         Reference:
                                                         D

                                                                            ACCOUNT TOTALS                                 249,127.47          249,127.47                   $0.00
                                                                                   Less: Bank Transfers                    249,127.47                    0.00
                                                                            Subtotal                                                0.00       249,127.47
                                                                                   Less: Payments to Debtors                                             0.00
                                                                            NET Receipts / Disbursements                           $0.00      $249,127.47

                              Net Receipts :      250,000.00
                                               ————————                                                                          Net             Net                  Account
                                Net Estate :     $250,000.00                TOTAL - ALL ACCOUNTS                               Receipts     Disbursements             Balances

                                                                            Checking # ******4266                          250,000.00                  872.53                0.00
                                                                            Checking # ********1702                                 0.00       249,127.47                    0.00

                                                                                                                          $250,000.00         $250,000.00                   $0.00




{} Asset reference(s)                                                                                                                  Printed: 11/19/2019 11:47 AM        V.14.60
